                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 003062
                    2 Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 010171
                      Priscilla.OBriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant
                    7 USAA CASUALTY INSURANCE COMPANY

                    8

                    9                                   UNITED STATES DISTRICT COURT

                   10                             DISTRICT OF NEVADA, SOUTHERN DIVISION

                   11                                                   ***

                   12 NICHOLE BALLESTEROS,                                 CASE NO.: 2:19-cv-01698-JAD-VCF

                   13                      Plaintiff,                      STIPULATION AND ORDER TO
                                                                           EXTEND TIME FOR RESPONSIVE
                   14             vs.                                      PLEADING

                   15 USAA CASUALTY INSURANCE                              (1st Request)
                      COMPANY, a Texas Corporation,
                   16
                                Defendants.
                   17

                   18            Pursuant to Fed. R. Civ. P. 6(b) and Local Rule 6-1(a), the parties hereto, by and through
                   19 their respective counsel of record, hereby stipulate and agree that the time for Defendant USAA

                   20 CASUALTY INSURANCE COMPANY (“USAA CIC”) to file its response to Plaintiff’s

                   21 Complaint (ECF No. 1-1) be extended by an additional seven (7) days from the current deadline of

                   22 October 7, 2019, to a new filing deadline through and including, October 14, 2019.              This
                   23 Stipulation is made in accordance with LR 6-1, LR 6-2, and LR 7-1 of the Local Rules of this

                   24 Court.

                   25            USAA CIC requires additional time to complete their review of the averments contained in
                   26 the Complaint and prepare its response. The current deadline for filing a responsive pleading is
                   27 October 7, 2019. This is the first request for an extension as no requests for extensions to file a

                   28 response to Plaintiff’s Complaint have been previously made in this matter. Good cause exists for
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4842-1791-9913.1
ATTORNEYS AT LAW
                    1 this extension as defense counsel is not able to meet the current filing deadline despite diligent

                    2 efforts and requires additional time to prepare defendant’s response, which requires review of

                    3 numerous records in order to respond accordingly to Plaintiff’s factual allegations. This brief

                    4 extension will not prejudice any party or cause undue delay. This stipulation is made in good faith

                    5 and not for the purpose of delay.

                    6 Dated this 4th day of October, 2019.                      Dated this 4th day of October, 2019.

                    7

                    8    /s/ Priscilla L. O’Briant                               /s/ Joseph N. Mott
                    9 ROBERT W. FREEMAN, ESQ.                                   JOSEPH N. MOTT
                      Nevada Bar No. 3062                                       Nevada Bar No. 12455
                   10 PRISCILLA L. O’BRIANT, ESQ.                               SCOTT E. LUNDY
                      Nevada Bar No. 10171                                      Nevada Bar No. 14235
                   11 LEWIS BRISBOIS BISGAARD & SMITH, LLP                      REMPFER MOTT LUNDY, PLLC
                      6385 S. Rainbow Blvd., Suite 600                          10091 Park Run Dr., Ste. 200
                   12 Las Vegas, Nevada 89118                                   Las Vegas, NV 89145
                                                                                Attorneys for Plaintiff
                   13 Attorneys for Defendant                                   Nicholle Ballesteros
                      USAA Casualty Insurance Company
                   14

                   15
                                                                        ORDER
                   16
                                 IT IS SO ORDERED.
                   17
                                 Dated this 7th day of October, 2019.
                   18

                   19                                                             U.S. MAGISTRATE JUDGE
                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4842-1791-9913.1                                  2
